DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/27/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claims 1, 8, 9, 13, 16-17, 20-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “intersecting knitted loops” is indefinite because it is incomplete, what is being in knitted loops of the pillars?
 For the prosecution on merits, examiner assumes “knitted loops“ as “knitted loops of yarns”.
Claims 9 and 13 recites “bridge spacing” and “bridge length”. There is insufficient antecedent basis for this limitation in the claim.

Claims 20-21 recites the limitation "the stiffness". There is insufficient antecedent basis for this limitation in the claim. 
Claims 21-24 recites the limitation "the load". There is insufficient antecedent basis for this limitation in the claim. 
There is nothing in claim 1 that refers to “a stiffness” or “a load” in the limitation, which claims 20-24 depend thus, lacks antecedent basis.
Claims 21 and 24 recites, “said second direction”. There is insufficient antecedent basis for this limitation in the claim. 
There is nothing in claim 1 that refers to “a second direction” in the limitation which claims 20 and 24 depend thus lacks antecedent basis.
The term “about” used in claim 1, 16-17 and 20-24 is vague and unclear as to the meaning of the technical features to which they refer, thereby rendering the definition of the subject matter of the said claims unclear. Claims 20-24 contain the trademark/trade name “ASTM D5035”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not 


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Toye et al. (US PUB 2015/0223411; herein after “Toye”). 

    PNG
    media_image1.png
    807
    710
    media_image1.png
    Greyscale

	Regarding claim 1, Yoye teaches a covering for an architectural feature (Abstract) comprising a light diffusing material (i.e., light diffusion properties of the netting material, para. [0121] to [0124]) that extends along a first direction of said (as shown in FIGS. 7A-7B above), said light diffusing material having an openness factor (i.e., air space apertures) of about 60% or greater (i.e., FIGS. 7a and 7b shows a section of one form pillar monofilament netting, having a cover factor of approximately 30 to 35% (65 to 70% openness factor), para, [0190], also see para. [0159], [0177] and [0339]) , said light diffusing material comprising: pillars extending in said first direction, each pillar comprising at least two yarns; and bridges between said pillars, each bridge comprising at least one yarn (as shown in FIGS. 7A-7B above, para. [0190]). 
Toye failed explicit teaching of an openness factor and pillars extending in a first direction.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye to include if a netting has a cover factor of 30% then the air space (openings/openness) through the netting would be 70% of the total area of the netting, para. [0177]; and making a reflective netting material knitted, woven or non-woven from a synthetic monofilament, yarn or tape or a combination thereof formed from a resin as pillars and bridges, para. [0172] and as shown at least in FOGS. 7A-7B of Toye, for the purpose of improving transmittance of visible light relative to the amount of infrared light transmitted by the material, and increased absorption of UV light (para. [0234]).

Regarding claim 2, Toye teaches at least one bridge yarn forms an acute angle with at least one pillar (as shown in FIGS. 7A-7B above).

Regarding claim 3, Toye teaches no bridge yarn is perpendicular to any of said pillars (as shown in FIGS. 7A-7B above).

Regarding claim 4, Toye teaches each bridge comprises at least two yarns (as shown in FIGS. 7A-7B above and 8A-8B).

Regarding claim 5, Toye teaches each bridge comprises two parallel yarns (as shown in FIGS. 8A-8B).

Regarding claim 6, Toye teaches each bridge comprises at least two yarns which cross each other between said pillars (as shown at least in FIG. 10B, para. [0179]).

Regarding claim 7, Toye teaches each pillar comprises at least three yarns (as shown in FIGS. 7A-7B above).

Regarding claim 8, Toye teaches each pillar comprises intersecting knitted loops (para. [0172]).
Toye failed explicit teaching of intersecting loops of yarns.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye to include making a reflective netting material knitted, woven or non-woven from a synthetic monofilament, yarn in a loop, para. [0172] of Toye, for the purpose of improving 

Regarding claim 9, Toye teaches the ratio of the bridge spacing to the bridge length is about 1 (para. [0339]).
Toye failed explicit teaching of ratio of the bridge spacing to the length.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye to include air space apertures (bridge spacing) through the material of widest dimension in the range to bridge length can be adjusted to ratio of about 1, as shown at least in FIGS. 7a-7B, for the purpose of improving transmittance of visible light relative to the amount of infrared light transmitted by the material, and increased absorption of UV light (para. [0234]). Furthermore,  it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 10, Toye teaches at least one bridge yarn is perpendicular to at least one pillar (as shown at least in FIG. 4B).

Regarding claim 11, Toye teaches each pillar comprises at least two yarns, which extend the length of said light diffusing material in said first direction (as shown in FIGS. 7A-7B above).

Regarding claim 12, Toye teaches the at least two yarns of each pillar comprises a pair of yarns arranged in a double helix forming a helical pair (as shown in FIGS. 7A-7B above).

Regarding claim 13, Toye teaches each bridge comprises a yarn inserted between said helical pair and the bridge spacing is half the pitch of said double helix (as shown in FIGS. 7A-7B above)..
Toye failed explicit teaching of ratio of the bridge spacing to the length.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pitch of the double helix to the bridge spacing, as shown at least in FIGS. 7a-7B, for the purpose of improving transmittance of visible light relative to the amount of infrared light transmitted by the material, and increased absorption of UV light (para. [0234]). Furthermore,  it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
	
Regarding claim 14, Toye teaches said yarns are monofilament yarns (para. [0124]).

Regarding claim 15, Toye teaches said yarns are multifilament yarns (para. [0124]).

Regarding claim 16, Toye teaches said yarns have a denier of from at least about 10 denier to at most about 80 denier (para. [0158]).

Regarding claim 17, Toye teaches said light diffusing material has a basis weight of from at least about 15 gsm to at most about 100 gsm (para. [0348]).

Regarding claim 18, Toye teaches said yarns comprise bi-component filaments (para. [0294]).

Regarding claim 19, Toye teaches said yarns are thermally bonded together at crossover points (para. [0179]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Toye in view of Pratt et al. (US PUB 2018/0216285; herein after “Pratt”).

Regarding claim 20, Toye fails to teach the stiffness in said first direction is greater than about 1000 N/m at 0% elongation as measured by ASTM D5035.
However, in a related field of endeavor Pratt teaches a polymer complex or coacervate that functions as the active agent (material) used to treat fabric surfaces (para. [0072, last 8 lines]).
Pratt further teaches an Average Bending Stiffness of less than 3000.0 N/m and/or less than 2500.0 N/m and/or less than 2200.0 N/m and/or less than 1900.0 N/m and/or less than 1600.0 (para. [0108] to [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye such that an active agent used to treat fabric surfaces with an Average Bending Stiffness of less than (para. [0075] of Pratt).

Regarding claim 21, Toye fails to teach the stiffness in said second direction is greater than about 1000 N/m at 0% elongation as measured by ASTM D5035.
However, in a related field of endeavor Pratt teaches a polymer complex or coacervate that functions as the active agent (material) used to treat fabric surfaces (para. [0072, last 8 lines]).
Pratt further teaches an Average Bending Stiffness of less than 3000.0 N/m and/or less than 2500.0 N/m and/or less than 2200.0 N/m and/or less than 1900.0 N/m and/or less than 1600.0 (para. [0108] to [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye such that an active agent used to treat fabric surfaces with an Average Bending Stiffness of less than 3000.0 N/m in a second direction as taught by Pratt, for the purpose of having an active agent that when applied to a fabric provides a benefit and/or improvement including color restoration, static control, wrinkle resistance, permanent press, wear reduction, wear resistance, pill removal, pill resistance, soil removal, soil resistance, shape (para. [0075] of Pratt).

Regarding claim 22, Toye fails to teach the load required to elongate said material in said first direction by 2% is greater than about 5 N as measured by ASTM D5035.
However, in a related field of endeavor Pratt teaches an Average Maximum Peak Force of less than 20.00 N and/or less than 15.00 N and/or less than 10.00 N and/or less than 8.50 N and/or less than 7.50 (para. [0108] to [0109]. 
Pratt further teaches Elongation (%) (para. [0466] and [0470]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye such that an Average Maximum Peak Force of less than 20.00 N for desired elongation (%) of material (active agent) as taught by Pratt, for the purpose of having an active agent that when applied to a fabric provides a benefit and/or improvement including color restoration, static control, wrinkle resistance, permanent press, wear reduction, wear resistance, pill removal, pill resistance, soil removal, soil resistance, shape retention, shrinkage reduction, softness, fragrance, anti-bacterial, anti-viral, odor resistance, and odor removal (para. [0075] of Pratt).

Regarding claim 23, Toye fails to teach the load required to elongate said material in said first direction by 5% is greater than about 20 N as measured by ASTM D5035.

Pratt further teaches Elongation (%) (para. [0466] and [0470]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye such that an Average Maximum Peak Force of less than 8.50 N for desired elongation (%) of material (active agent) as taught by Pratt, for the purpose of having an active agent that when applied to a fabric provides a benefit and/or improvement including color restoration, static control, wrinkle resistance, permanent press, wear reduction, wear resistance, pill removal, pill resistance, soil removal, soil resistance, shape retention, shrinkage reduction, softness, fragrance, anti-bacterial, anti-viral, odor resistance, and odor removal (para. [0075] of Pratt).

Regarding claim 24, Toye fails to teach the load required to elongate said material in said second direction by 2% is greater than about 5 N as measured by ASTM D5035.
However, in a related field of endeavor Pratt teaches an Average Maximum Peak Force of less than 20.00 N and/or less than 15.00 N and/or less than 10.00 N and/or less than 8.50 N and/or less than 7.50 (para. [0108] to [0109]. 
Pratt further teaches Elongation (%) (para. [0466] and [0470]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye such that an (para. [0075] of Pratt).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Toye in view of Jelic (US 5,664,613; in related embodiments of FIGS. 1-4).
	
Regarding claim 25, Toye fails to teach said covering includes a roller and wherein said light diffusing material is engaged with said roller and configured to retract and extend by winding and unwinding said roller.
However, in a related field of endeavor Jelic teaches FIG. 4 is configured as a roller shade 28. In that embodiment the top of the back sheet of light admitting material 2 is attached to a roller 24. The upper portion 8 of the front is also attached to the roller. A series of strips 10 are connected to the back sheet 2 as in the first and second embodiments. Rather than provide a bottom rail I provide rods 25 and 26 at the bottom edge of the back sheet 2 and the bottom edge of the lowest strip 27 (column 4, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye such that a 

Regarding claim 26, Toye fails to teach a front support member having a height in a first direction and a width in a second direction; a rear support member having a height in said first direction and a width in said second direction; and a plurality of vanes extending between said front and rear support members along said second direction, said vanes being configured to move at an angular orientation with respect to said front support member and said rear support member; wherein at least one of said front support member and said rear support member is formed from said light diffusing material.
However, in a related field of endeavor Jelic teaches a perspective view of a first present preferred embodiment of my light control window covering 1 is shown in FIG. 1. This system is comprised of a back sheet 2 and set of strips 10 attached to the back sheet. Back sheet 2 extends from head rail 4 to bottom rail 6. The back sheet is made from an open knit or open weave fabric, which allows light to readily pass through the fabric. A series of strips having an opaque or nearly opaque light impeding portion 12 and translucent or nearly transparent light admitting portion 14 extend from the back sheet 2. The outer edge of the light impeding portion 12 is glued, sewn or welded to the back sheet along bond lines 13. I prefer to provide a mandrel 20 within the head rail. The back sheet 2 and top front segment 8 are oppositely connected to the mandrel 20. Rotation of the mandrel in either direction will move the back sheet 2 relative to the light (column 3, lines 24-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye such that light control window covering include set of strips attached to a back sheet that extends from head rail (front support) to bottom rail (rear support), a series of strips (vanes) and 

Regarding claim 27, Yoye fails to teach said front support member is formed from said light diffusing material and wherein said rear support member is formed from a second light diffusing material.
However, in a related field of endeavor Jelic teaches another present preferred strip is shown in FIG. 6. This strip 34 is knitted as single piece. There is a light admitting region 35 having an open weave and a light impeding region 36 having a very tight weave. Thus, a single woven or knitted strip is formed having adjacent segments of different opacity (column 4, lines 46-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toye such that light control window covering include knitted as single piece is formed having adjacent segments of different opacity (e.g., different material in front and rear portions) as taught by Jelic, for the purpose of having a window covering system which provides the light control with the soft appearance of draperies and pleated shades.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colson et al. (US PUB 20030205339); Stevenson et al. (US 5,965,67) and Sutherland et al. (USPUB 20030186606) teaches window coverings are formed of woven fabrics of acrylic yarns to provide minimal degradation of the window covering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
April 8, 2021